Order entered February 26, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00008-CV

     TIFFANNY JONES, M.D. AND TJONESIVFMD, PLLC, Appellants

                                         V.

   FRISCO FERTILITY CENTER, PLLC, D/B/A DALLAS IVF, Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-02739-2020

                                     ORDER
                   Before Justices Schenck, Nowell, and Garcia

      Before the Court is appellee’s February 2, 2021 “Emergency Rule 29.3

Motion to Enforce Temporary Injunction and for Contempt of Temporary

Injunction Against Appellants.” After reviewing the motion and appellants’

response, we ORDER the trial court to hold an evidentiary hearing and to issue

findings and recommendations on whether the motion should be granted. See In re

Geomet Recycling LLC, 578 S.W.3d 82, 91 n.2 (Tex. 2019) (orig. proceeding)

(suggesting that the court of appeals may refer certain matters to the trial court for
findings and recommendations without violating the statutory stay of all trial court

proceedings under section 51.014(b) of the Texas Civil Practice and Remedies

Code). We DIRECT appellee to notify this Court within TEN DAYS of the trial

court’s findings and recommendations. We ORDER the trial court to transmit a

record of the proceedings, which shall include its written findings and

recommendations, to this Court within THIRTY DAYS of the hearing.



                                             /s/   DENNISE GARCIA
                                                   JUSTICE